Per Curiam
: We have carefully considered the record in this case, as well as the authorities cited by defendant’s counsel, and can find no error in the rulings of his Honor. The admission of the evidence as to the personal assets and as to there being no debts of any consequence, for the purpose of rendering competent the declarations of the heirs, was harmless, as no such declarations were offered or received.
The services were rendered by the plaintiff, and it was competent to show by the compromised decree that they had not been paid for — the deed given in consideration of the same having been set aside. There seems to be no contention on the part of the administrator that there were not sufficient assets to pay the creditors as well as the plaintiff, and we can see no error of which the defendant can justly complain.
Affirmed.